Citation Nr: 0520033	
Decision Date: 07/22/05    Archive Date: 08/03/05	

DOCKET NO.  04-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability based upon service-connected disabilities.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Lincoln, Nebraska, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

A review of the evidence of record discloses that service 
connection is in effect for bilateral sensorineural hearing 
loss, rated as 50 percent disabling, and for tinnitus, rated 
as 10 percent disabling.  The combined disability rating of 
60 percent has been in effect since February 12, 2002.

In a July 2003 communication an osteopath stated that the 
veteran's hearing loss "remains fairly profound in spite of 
hearing aids.  I do believe this hearing loss would put him 
at risk in employment and recommend that he doesn't work."  
Received in August 2003 was the veteran's application for 
increased compensation based on unemployability.  He stated 
that he had been employed doing salvage work from 1965 to 
1991.  The veteran stated that his disability affected full-
time employment beginning in March 2002.  He related he had 
not tried to obtain any employment since he became too 
disabled to work.

Of record is a January 2004 cancellation of examination 
report in which it was noted the veteran had been called to 
see whether he would come in for an appointment.  Reportedly, 
he indicated that he was informed by an individual that there 
was no need to come in for either an audio or a general 
medical examination.  The statement of the case, dated in 
March 2004, reflects that the individual in question was a 
county veterans service officer.  It is not clear from the 
evidence of record why the service officer said this.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination that includes 
an opinion as to what effect the veteran's service-connected 
disability or disabilities have on his ability to obtain or 
maintain some form of gainful employment.  Friscia v. Brown, 
7 Vet. App. 294-297 (1994); 38 C.F.R. §§ 3.103, 3.326, 3.327, 
4.16 (2004).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA should contact the veteran and 
request he provide the names and 
addresses of all medical care providers, 
VA or private, who have treated him for 
his service-connected hearing loss and 
tinnitus in the recent past.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file, and the RO 
should inform the veteran and his 
representative, in writing, and request 
them to provide such evidence.

2.  The veteran should be accorded a 
comprehensive audiometric examination by 
VA by a physician knowledgeable in 
audiology for the purpose of determining 
the nature and extent of impairment 
attributable to his service-connected 
bilateral hearing loss and tinnitus.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
provide an opinion as to the impact of 
the veteran's service-connected hearing 
loss on his ability to obtain or maintain 
gainful employment.  The complete 
rationale for any opinion expressed 
should be provided.

3.  Once the development is completed, VA 
should review the evidence of record and 
readjudicate the claim based on the 
evidence.  If any benefit sought is not 
granted, VA should provide the veteran 
and his representative a supplemental 
statement of the case.  The case should 
then be returned to the Board if 
otherwise in order.  The veteran is to be 
apprised of the importance of appearing 
for such an examination.

The Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


